EXHIBIT 10.2

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

by and between

EBT LIMITED PARTNERSHIP,

a Missouri limited partnership

(“Seller”)

and

STEADFAST ASSET HOLDINGS, INC.,

a California corporation

(“Buyer”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page No.  

1.

 

PURCHASE AND SALE.

     1     

1.1

  

Property

     1     

1.2

  

No Warranty

     2   

2.

 

PURCHASE PRICE

     2   

3.

 

PAYMENT OF PURCHASE PRICE

     2     

3.1

  

Deposit

     2     

3.2

  

Remainder of Purchase Price

     3     

3.3

  

Liquidated Damages

     3     

3.4

  

Specific Performance

     3   

4.

 

ESCROW INSTRUCTIONS

     4     

4.1

  

Opening of Escrow

     4     

4.2

  

Conditions to Close

     4     

4.3

  

Recordation and Transfer

     5   

5.

 

CLOSING

     5     

5.1

  

Generally

     5     

5.2

  

Extension Option

     6   

6.

 

BUYER’S REVIEW

     6     

6.1

  

Delivery of Documents

     6     

6.2

  

Access

     7     

6.3

  

Title and Survey

     7     

6.4

  

Buyer’s Due Diligence

     8     

6.5

  

Buyer’s Termination Right

     8     

6.6

  

Contracts

     8   

7.

 

REPRESENTATIONS AND WARRANTIES

     9     

7.1

  

Seller’s Representations and Warranties

     9     

7.2

  

Buyer’s Representations and Warranties

     13   

8.

 

COVENANTS

     13     

8.1

  

Seller

     13     

8.2

  

Buyer

     17   

9.

 

ADJUSTMENTS AND PRORATIONS

     18     

9.1

  

Generally

     18     

9.2

  

Rental Income

     18     

9.3

  

Proration Period

     18     

9.4

  

Rent Ready

     18   

10.

 

CLOSING DOCUMENTS

     19     

10.1

  

Seller’s Deliveries

     19     

10.2

  

Buyer’s Deliveries

     20     

10.3

  

Other Closing Documents

     20   

 

i



--------------------------------------------------------------------------------

 

10.4

  

Closing Documents

     20   

11.

 

COSTS

     20   

12.

 

CASUALTY OR CONDEMNATION

     20   

13.

 

ATTORNEYS’ FEES

     21   

14.

 

ASSIGNMENT

     21   

15.

 

WAIVER

     21   

16.

 

GOVERNING LAW

     21   

17.

 

NOTICES

     21   

18.

 

ENTIRE AGREEMENT

     22   

19.

 

COUNTERPARTS; COPIES

     22   

20.

 

AUTHORITY

     22   

21.

 

RECORD ACCESS AND RETENTION

     22   

22.

 

CONTRACT CONSIDERATION

     23   

23.

 

JURY TRIAL WAIVER

     23   

24.

 

COUNSEL

     23   

25.

 

EQUAL PARTICIPATION

     24   

 

EXHIBITS

  

Exhibit “A”

  

Real Property Description

Exhibit “B”

  

Personal Property Description

Exhibit “C”

  

Due Diligence Documents

Exhibit “D”

  

Form of Deed

Exhibit “E”

  

Form of General Assignment

Exhibit “F”

  

Form of Bill of Sale

Exhibit “G”

  

Form of Non-Foreign Certificate

Exhibit “H”

  

Form of Tenant Notice

Exhibit “I”

  

Form of Parking Lease

 

SCHEDULES   

Schedule 1

  

Leases

Schedule 2

  

Contracts

Schedule 3

  

Approvals

 

ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

This PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (“Agreement”) is
made and entered into as of the 25th day of October, 2011 (the “Execution
Date”), by and between EBT LIMITED PARTNERSHIP, a Missouri limited partnership
(“Seller”), and STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Buyer”), with reference to the following facts:

RECITALS:

A. Seller is the fee owner of that certain land improved with a multifamily
residential project commonly known as EBT Lofts, consisting of 102 units
situated thereon, located at 1601 Walnut, Kansas City, Missouri 64105 and more
particularly described in Exhibit “A” attached hereto, together with all
structures, improvements, machinery, fixtures and equipment affixed or attached
to the land (collectively referred to herein as the “Real Property”).

B. Seller desires to sell the Real Property, along with certain related personal
and intangible property, to Buyer, and Buyer desires to purchase such Real
Property and related personal and intangible property from Seller in accordance
with the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto mutually agree as follows:

1. PURCHASE AND SALE.

1.1 Property. Subject to the terms and conditions of this Agreement, and for the
consideration herein set forth, Seller agrees to sell and transfer, and Buyer
agrees to purchase and acquire, all of Seller’s right, title, and interest in
and to the following (collectively, the “Property”):

1.1.1 The Real Property;

1.1.2 All easements, licenses, interests, rights, privileges, tenements,
hereditaments and appurtenances on or in anywise appertaining to the Real
Property;

1.1.3 All equipment, tools, machinery, materials, furniture, furnishings,
supplies and other tangible personal property owned by Seller and located on or
used in connection with or arising out of the ownership, management or operation
of the Real Property as of the Execution Date, as more particularly described in
Exhibit “B” attached hereto (collectively, “Personal Property”);

1.1.4 All leases and occupancy agreements relating to the Property in effect on
the Date of Closing (as hereinafter defined), including all amendments thereto
(collectively, “Leases”) (the Leases in effect on the Execution Date are
identified on Schedule 1 attached hereto);



--------------------------------------------------------------------------------

1.1.5 Subject to Section 6.6 below, all service, maintenance, supply or other
contracts relating to the operation of the Property in effect as of the
Execution Date (including without limitation all warranties and license
agreements), which are identified on Schedule 2 attached hereto (collectively,
“Contracts”);

1.1.6 All approvals, plans, specifications, studies and surveys relating to the
Property, which are identified on Schedule 3 attached hereto (collectively,
“Approvals”); and

1.1.7 All entitlements and intangible personal property in connection with or
arising out of the ownership of the Real Property, including, without
limitation, all licenses, permits and certificates of occupancy for the Real
Property and trade names and logos (the “Intangible Property”).

1.1.8 That certain bridge structure (the “Bridge”) attached to the Real Property
connecting the improvements on the Real Property to adjacent building located on
the adjacent real property (the “Adjacent Property”).

1.2 No Warranty. Subject to the representations, warranties and covenants of
Seller set forth in this Agreement, Seller is selling and Buyer is purchasing
the Property “AS IS WHERE IS” with all faults.

2. PURCHASE PRICE. The total purchase price (“Purchase Price”) to be paid by
Buyer to Seller for the Property shall be EIGHT MILLION AND FIVE HUNDRED
SEVENTY-FIVE THOUSAND AND 00/100 DOLLARS ($8,575,000.00), payable all in cash.

3. PAYMENT OF PURCHASE PRICE. The Purchase Price shall be paid as follows:

3.1 Deposit. As part of the Opening of Escrow (as defined below), Buyer shall
deliver to Chicago Title Company (“Escrow Holder”), which has an address of 4041
MacArthur Blvd # 490, Newport Beach, CA 92660, Attn. Rick Fortunato (“Escrow
Holder”), the sum of TWO HUNDRED THOUSAND AND 00/100 DOLLARS ($200,000.00)
(“Initial Deposit”) in immediately available funds as a good faith deposit. The
Initial Deposit, the Extension Deposit (as hereinafter defined), and all
interest earned on any of the foregoing, shall be collectively referred to in
this Agreement as the “Deposit”. Escrow Holder shall place the Deposit in one or
more government insured interest-bearing accounts satisfactory to Seller and
Buyer (which shall have no penalty for early withdrawal), and shall not
commingle the Deposit with any funds of Escrow Holder or any other person or
entity. All interest earned on the Deposit shall be included within the meaning
of the term “Deposit” in this Agreement. The Buyer shall be responsible for any
and all taxes due and owing with respect to the interest accruing on the
Deposit. If Closing occurs in accordance with this Agreement, the Deposit shall
be applied against the Purchase Price. The Deposit shall be returned to Buyer
within one (1) business day if (y) Buyer elects to terminate this Agreement in
accordance with Section 6.5 below or (z) Closing fails to occur due to
(i) Seller’s breach of this Agreement, or (ii) a casualty or condemnation event
as described in Section 12 below occurs. In the event of a termination of this
Agreement by either Seller or Buyer for any reason other than pursuant to
Section 6.5, Escrow Holder is authorized to deliver the Deposit to the party
hereto entitled to same pursuant

 

2



--------------------------------------------------------------------------------

to the terms hereof on or before the tenth business day following receipt by
Escrow Holder and the non-terminating party of written notice of such
termination from the terminating party, unless the other party hereto notifies
Escrow Holder that it disputes the right of the other party to receive the
Deposit. In such event, Escrow Holder may interplead the Deposit into a court of
competent jurisdiction in the county in which the Deposit has been deposited.
All attorneys’ fees and costs and Escrow Holder’s costs and expenses incurred in
connection with such interpleader shall be assessed against the party that is
not awarded the Deposit, or if the Deposit is distributed in part to both
parties, then in the inverse proportion of such distribution.

3.2 Remainder of Purchase Price. On or before the Closing Date, Buyer shall
deposit into Escrow (as defined below) immediately available funds in an amount
which, when added to the Deposit, will equal the Purchase Price plus any
additional amounts necessary to cover costs and/or prorations under this
Agreement.

3.3 Liquidated Damages. SELLER AND BUYER AGREE THAT, IF THE PURCHASE AND SALE OF
THE PROPERTY IS NOT COMPLETED AND THIS AGREEMENT IS TERMINATED BY SELLER BECAUSE
BUYER MATERIALLY DEFAULTS UNDER OR MATERIALLY BREACHES THIS AGREEMENT (AFTER
WRITTEN NOTICE AND A REASONABLE OPPORTUNITY TO CURE), THE DEPOSIT SHALL BE PAID
TO SELLER AND RETAINED BY SELLER AS LIQUIDATED DAMAGES AND AS SELLER’S SOLE
REMEDY AT LAW OR IN EQUITY. SELLER AND BUYER AGREE THAT, UNDER THE CIRCUMSTANCES
EXISTING AS OF THE EXECUTION DATE, ACTUAL DAMAGES MAY BE DIFFICULT TO ASCERTAIN
AND THE DEPOSIT IS A REASONABLE ESTIMATE OF THE DAMAGES THAT WILL BE INCURRED BY
SELLER IF BUYER MATERIALLY DEFAULTS UNDER OR MATERIALLY BREACHES THIS AGREEMENT
AND FAILS TO PURCHASE THE PROPERTY.

SELLER’S INITIALS: ________                    BUYER’S INITIALS: ________

3.4 Specific Performance. If Seller fails to consummate the sale of the Property
pursuant to this Agreement or otherwise defaults on its obligations hereunder at
or prior to Closing for any reason except failure by Buyer to perform hereunder,
or if prior to Closing any one or more of Seller’s representations or warranties
are breached in any material respect, and such default or breach is not cured by
the earlier of the third (3rd) business day after written notice thereof from
Buyer or the Closing Date (Buyer hereby agreeing to give such written notice to
Seller within one (1) business day after Buyer first learns of any such default
or breach by Seller, except no notice or cure period shall apply if Seller fails
to consummate the sale of the Property hereunder), Buyer may elect to
(a) terminate this Agreement by giving Seller timely written notice of such
election prior to or at Closing and recover the Deposit and any and all costs
incurred to date, (b) enforce specific performance to consummate the sale of the
Property hereunder, (c) waive said failure or breach and proceed to Closing
without any reduction in the Purchase Price, or (d) exercise any other remedies
at law or in equity. Notwithstanding anything herein to the contrary, Buyer
shall be deemed to have elected to terminate this Agreement under subsection
(a) hereof if Buyer fails to deliver to Seller written notice of its intent to
file a claim or assert a cause of action for specific performance against Seller
on or before ten (10) business days following the scheduled Closing Date or,
having given such notice, fails to file a lawsuit

 

3



--------------------------------------------------------------------------------

asserting such claim or cause of action in the county in which the Property is
located within ninety (90) days following the scheduled Closing Date. Buyer’s
remedies shall be limited to those described in this Section 3.4 and Section 13.
If, however, the equitable remedy of specific performance is not available,
Buyer may seek any other right or remedy available at law or in equity;
provided, however, that in no event shall Seller’s liability exceed the lesser
of (1) $250,000 or (2) the actual reasonable out-of-pocket expenses incurred by
Buyer and paid (A) to Buyer’s attorneys in connection with the negotiation of
this Agreement and (B) to unrelated and unaffiliated third party consultants in
connection with the performance of examinations, inspections and/or
investigations pursuant to Section 6 or any potential financing.

4. ESCROW INSTRUCTIONS.

4.1 Opening of Escrow; Effective Date. Within three (3) business days after the
mutual execution of this Agreement by Seller and Buyer, the parties shall open
an escrow (“Escrow”) with Escrow Holder in order to consummate the purchase and
sale in accordance with the terms and provisions hereof. This Agreement shall be
deposited in the Escrow and the provisions hereof shall constitute joint primary
escrow instructions to Escrow Holder; provided, however, that the parties shall
execute such additional instructions as requested by Escrow Holder not
inconsistent with the provisions hereof. The date as of which Escrow Holder
shall have received (i) the Initial Deposit, which shall occur not later than
five (5) business days after the Effective Date, and (ii) executed counterparts
of this Agreement from both Seller and Buyer shall constitute the “Opening of
Escrow.” Escrow Holder shall deliver written confirmation of the date of the
Opening of Escrow to the parties in the manner set forth in Section 17 of this
Agreement. For purposes of this Agreement “Effective Date” shall mean the date
on which the Environmental Remediation (as defined below) has been completed to
the satisfaction of Buyer and Buyer’s lender.

4.2 Conditions to Close. Closing (as hereinafter defined) shall not occur unless
and until the following conditions precedent and contingencies have been
satisfied or waived in writing by the party for whose benefit the conditions
have been included:

4.2.1 All contingencies described in Section 6 below have either been satisfied
or waived in writing by Buyer within the time frame specified in Section 6.

4.2.2 All funds and instruments described in Sections 3 and 10 have been
delivered to Escrow Holder and Seller and Buyer have approved, executed and
delivered a settlement statement reflecting the Purchase Price, all prorations,
and all closing costs as required under this Agreement (the “Settlement
Statement”).

4.2.3 Seller shall have caused the title department of Escrow Holder to have
irrevocably committed to Buyer in writing to issue an ALTA extended owner’s
policy of title insurance, in form and content acceptable to Buyer in its sole
and absolute discretion, insuring Buyer’s fee simple title to the Real Property
in an amount equal to the Purchase Price subject only to the Permitted
Exceptions (as hereafter defined).

4.2.4 Seller and Buyer shall each have executed and delivered the documents
required under Section 10.1(a) and 10.1(b), as applicable, and Seller and Buyer
shall each have executed and delivered that certain Parking License Agreement to
be dated as of the Date of Closing in the form attached hereto as Exhibit “I”
(the “Parking Lease”).

 

4



--------------------------------------------------------------------------------

4.2.5 Seller and Buyer shall each have materially performed, observed and
complied with all covenants, agreements and conditions required by this
Agreement to be performed, observed and/or complied with by such party prior to,
or as of, the Closing.

4.2.6 Seller’s representations and warranties contained herein shall be true and
correct in all material respects as of the Execution Date, the Effective Date
and as of the Closing Date, except for representations and warranties made as
of, or limited by, a specific date, which will be true and correct in all
material respects as of the specified date or as limited by the specified date.

4.2.7 There shall exist no pending or threatened actions, suits, arbitrations,
claims, attachments, proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceedings, against the other
party that would materially and adversely affect that party’s ability to perform
its obligations under this Agreement.

4.2.8 Buyer shall have received reasonably acceptable evidence that the City of
Kansas City has acknowledged that Buyer shall have no obligation under the 353
Agreement or the related Redevelopment Plan to provide any parking spaces in
respect of or otherwise for the Property.

4.3 Recordation and Transfer. Upon satisfaction of the conditions set forth in
Section 4.2 above, Escrow Holder shall transfer the Property as follows:

4.3.1 Cause the Deed (as such term is hereinafter defined) to be recorded with
the Recorder’s Office of Jackson County, Missouri;

4.3.2 Deliver to the parties entitled thereto the other Closing Documents (as
hereinafter defined); and

4.3.3 Disburse all funds deposited with Escrow Holder by Buyer in payment of the
Purchase Price for the Property (subject to applicable prorations) to Seller or,
for closing costs, to the party entitled thereto, all as set forth in the
Settlement Statement.

5. CLOSING

5.1 Generally. Unless this Agreement is earlier terminated by its terms
hereunder, Escrow shall close upon the recordation of the Deed in accordance
with the provisions of this Agreement (“Date of Closing”, “Closing Date” or
“Closing”). The Closing shall occur no later than the date that is sixty
(60) days after the Opening of Escrow (“Initial Scheduled Closing Date”) at the
office of Escrow Holder (or such other location as may be mutually agreed upon
by Seller and Buyer), unless otherwise extended (i) by operation of Sections
6.2, 12 or 21.2 below, (ii) by Buyer pursuant to Section 5.2 below, or (iii) by
written agreement between Buyer and Seller.

 

5



--------------------------------------------------------------------------------

5.2 Extension Option. Notwithstanding Section 5.1 above, Buyer shall have the
option (“Extension Option”) to extend the Initial Scheduled Closing Date for an
additional thirty (30) days (“Rescheduled Closing Date”), in Buyer’s sole and
absolute discretion, by providing written notice to Seller of such election
prior to the Initial Scheduled Closing Date and depositing, with Escrow Holder
an additional sum of FIFTY THOUSAND and 00/100 DOLLARS ($50,000.00) (“Extension
Deposit”) in immediately available funds.

6. BUYER’S REVIEW.

6.1 Delivery of Documents. Within three (3) business days after the Effective
Date, Seller shall, at the sole expense of Seller, deliver to Buyer all
documents pertaining to the Property that have been prepared by, for or at the
request of Seller or are in the possession of or available to Seller, including,
without limitation, (i) the documents listed on Exhibit “C” attached hereto;
(ii) copies of the Leases, Contracts and Approvals; (iii) copies of all
architectural, engineering and other drawings, plans and specifications for the
buildings, structures, improvements, machinery, fixtures and equipment included
in the Real Property; (iv) copies of all reports, studies, investigations,
appraisals and other materials concerning the design, construction, condition or
status of the Real Property or any of the buildings, structures, improvements,
machinery, fixtures or equipment included in the Real Property, or any system,
element or component thereof, or any past or present Release (as hereinafter
defined) or threatened Release of any Hazardous Substances (as hereinafter
defined) in, on, under or within the Real Property or any other real property in
the vicinity of the Real Property, or the compliance of the Real Property with
Environmental Laws (as hereinafter defined); and (v) copies of all environmental
impact reports, negative declarations, environmental impact certifications, and
zoning, land use or development agreements relating to the Real Property
(collectively, the “Seller Deliveries”). Seller hereby acknowledges and agrees
that the following in the possession of or available to Seller as will be
provided as required in the previous sentence: monthly operating statements
(year-to-date and 3-year historical); year-end financial statements, audited if
available (past 3 years); and general ledger (year-to-date and 3-year
historical).

As used in this Agreement, the following definitions shall apply: “Environmental
Laws” shall mean all federal, state and local laws, ordinances, rules and
regulations now or hereafter in force, as amended from time to time, in any way
relating to or regulating human health or safety, or industrial hygiene or
environmental conditions, or protection of the environment, or pollution or
contamination of the air, soil, surface water or groundwater, and includes the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §
6901, et seq., the Clean Water Act, 33 U.S.C. § 1251, et seq., and the Hazardous
Substance Account Act. “Hazardous Substances” shall mean any substance or
material that is described as a toxic or hazardous substance waste or material
or a pollutant or contaminant, or words of similar import, in any of the
Environmental Laws, and includes asbestos, petroleum (including crude oil or any
fraction thereof, natural gas, natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel, or any mixture thereof), petroleum products,
polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive matter,
medical waste, and chemicals which may cause cancer or reproductive toxicity.
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing into
the environment, including continuing migration, of Hazardous Substances into or
through soil, surface water or groundwater.

 

6



--------------------------------------------------------------------------------

6.2 Access. Commencing upon the Execution Date, Seller shall allow (or cause to
be allowed) Buyer or Buyer’s agents or representatives access to the Property
for purposes of any non-intrusive physical or environmental test, study or
inspection of the Property and, to the extent copies are not provided to Buyer
by Seller, review and copying of Seller’s books and records relating to the
Property and any of the documents described in Section 6.1 above, and other
matters necessary in the discretion of Buyer to evaluate and analyze the
feasibility of the Property for Buyer’s intended use thereof. Buyer shall not
conduct or authorize any physically intrusive testing of, on, or under the
Property without first obtaining Seller’s consent as to the timing and scope of
work to be performed, which consent shall not be unreasonably withheld,
conditioned or delayed. Seller hereby acknowledges and agrees that Buyer or
Buyer’s representatives may communicate with any governmental authority for the
sole purpose of gathering information in connection with the Property or the
Seller, or the transaction contemplated by this Agreement.

6.3 Title and Survey. Within three (3) business days after the Effective Date,
Seller shall cause Escrow Holder to issue to Buyer a current commitment for an
owner’s policy of title insurance in the amount of the Purchase Price on an ALTA
2006 form (“Title Commitment”) together with copies of all documents of record
reflected therein as exceptions to title at Seller’s sole cost and expense (as
provided in Section 11 below). Buyer shall have thirty (30) days following its
receipt of the Title Commitment (“Title Objection Period”) in which to notify
Seller in writing of any objections Buyer has, in Buyer’s sole and absolute
discretion, to any matters shown on the Title Commitment (“Title Objection
Notice”). All objections raised by Buyer in the manner herein provided are
hereafter called “Objections.” Seller shall make reasonable efforts to remedy or
remove all Objections (or agree irrevocably in writing to remedy or remove all
such Objections at or prior to Closing) within fifteen (15) days following
Seller’s receipt of the Title Objection Notice (“Seller’s Cure Period”). In the
event Seller is unable to remedy or cause the removal of any Objections (or
agree irrevocably to do so at or prior to Closing) within Seller’s Cure Period,
then Buyer, within ten (10) days after the expiration of Seller’s Cure Period,
shall deliver to Seller written notice electing, in Buyer’s sole and absolute
discretion, to either (i) terminate this Agreement, or (ii) unconditionally
waive any such Objections, failing which Buyer shall conclusively be deemed to
have elected (i) above. Any new title or survey information received by Seller
or Buyer after the expiration of the Title Objection Period or Seller’s Cure
Period, as applicable, from a supplemental title report, survey or other source
which is not the result of the acts or omissions of Buyer or its agents,
contractors or invitees (each, a “New Title Matter”) shall be subject to the
same procedure provided in this Section 6.3 (and the Date of Closing shall be
extended commensurately if the Closing would have occurred but for those
procedures being implemented for a New Title Matter), except that the Buyer’s
Title Objection Period and Seller’s Cure Period for any New Title Matters shall
be five (5) business days each. Closing shall be delayed as needed to
accommodate such additional time periods. Seller shall have no obligation to
cure title objections except financing liens of an ascertainable amount created
by, under or through Seller, which liens Seller shall cause to be released at or
prior to Closing (with Seller having the right to apply the Purchase Price or a
portion thereof for such purpose), and Seller shall deliver the Property free
and clear of any such financing liens. Seller further agrees to remove any
exceptions or encumbrances to title which

 

7



--------------------------------------------------------------------------------

are voluntarily created by, under or through Seller after the Execution Date
without Buyer’s consent. The term “Permitted Exceptions” shall mean: the
specific exceptions (excluding exceptions that are part of the promulgated title
insurance form) in the Title Commitment to which Buyer has not raised an
Objection as provided herein or has subsequently waived such Objection in
writing and that Seller is not required to remove as provided above; items shown
on the Survey which have not been removed as of the end of the Due Diligence
Period; real estate taxes not yet due and payable; and rights of tenants (as
tenants only) under the Leases.

6.3.1 Within three (3) business days after the Effective Date, Seller shall
provide Buyer with a copy of any existing survey of the Property in Seller’s
possession or control. Buyer, at its sole cost and expense, may elect to obtain
a new survey or revise, modify, or re-certify an existing survey of the Property
as necessary in order for the title department of Escrow Holder to delete the
survey exception from title or to otherwise satisfy Buyer’s objectives.

6.4 Buyer’s Due Diligence. Subject to Section 21.2 below, Buyer shall have
thirty (30) days from and after Buyer’s receipt of the documents described in
Section 6.1 above (“Due Diligence Period”) to evaluate and analyze the
feasibility of the Property for Buyer’s intended use thereof, including, without
limitation, the zoning of the Property, the physical, environmental and
geotechnical condition of the Property and the economic feasibility of owning
and operating the Property. If, during the Due Diligence Period, Buyer
determines that the Property is not acceptable for any reason whatsoever in
Buyer’s sole and absolute discretion, Buyer shall have the right, by giving
written notice to Seller on or before the last day of the Due Diligence Period,
to terminate this Agreement. Buyer agrees to indemnify and hold Seller harmless
and defend Seller from and against any claims, liabilities, liens, cause of
action, expenses, costs, or damages (including reasonable attorneys’ fees and
personal injury claims) resulting from the inspection of the Property prior to
the Closing Date by Buyer or Buyer’s contractors, employees, representatives, or
agents; provided, however, that Buyer shall not be responsible for any losses or
expenses resulting from the discovery of adverse information regarding the
Property. In the event this Agreement is terminated for any reason, Buyer shall
restore the Property to the extent of any physical change or damage made as a
result of the conduct of any inspection or investigation of the Property by
Buyer or Buyer’s agents, representatives or contractors to substantially the
same condition that existed immediately prior to Buyer’s inspection and
investigation. Any provision to the contrary herein notwithstanding, the
provisions of the previous two sentences shall survive termination of this
Agreement for any reason for a period of twelve (12) months and control over any
provisions to the contrary herein.

6.5 Buyer’s Termination Right. If Buyer exercises the right to terminate this
Agreement in accordance with Sections 6.3 or 6.4 hereof, this Agreement shall
terminate as of the date the termination notice is given by Buyer (except as to
such matters that are expressly specified to survive the termination of this
Agreement), and Escrow Holder shall return the Deposit to Buyer If Buyer does
not exercise the right to terminate this Agreement in accordance with Sections
6.3 or Section 6.4 hereof, this Agreement shall continue in full force and
effect and the Deposit shall become non-refundable except as provided in
Section 3.1 above.

6.6 Contracts. On or before the expiration of the Due Diligence Period, Buyer
shall notify Seller in writing as to which of the Contracts Buyer elects to
assume at Closing, in Buyer’s sole and absolute discretion. Seller shall notify
the vendors under those Contract(s) which Buyer has not agreed to assume and,
provided that Closing occurs hereunder, such Contracts shall terminate effective
as of the Date of Closing.

 

8



--------------------------------------------------------------------------------

7. REPRESENTATIONS AND WARRANTIES.

7.1 Seller’s Representations and Warranties. The representations and warranties
of Seller in this Section 7.1 are a material inducement for Buyer to enter into
this Agreement. Buyer would not purchase the Property without such
representations and warranties and covenants of Seller. Such representations,
warranties shall survive the Closing for one (1) year. Seller represents and
warrants to Buyer as of the Execution Date, as of the Effective Date and as of
the Closing Date as follows:

7.1.1 Seller is a limited partnership duly incorporated and organized and
validly existing and in good standing under the laws of the State of Missouri.
Seller has full power and authority to enter into this Agreement and to perform
this Agreement. The execution, delivery and performance of this Agreement by
Seller have been duly and validly authorized by all necessary action on the part
of Seller and all required consents and approvals have been duly obtained. This
Agreement is a legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms. There is no agreement to which
Seller is a party or, to Seller’s knowledge, that is binding on Seller which is
in conflict with this Agreement. At Closing, Seller will cause good and
indefeasible title to the Real Property to be conveyed to Buyer, subject only to
the Permitted Exceptions.

7.1.2 All of the Personal Property is described in Exhibit “B” attached hereto,
which is a materially accurate and materially complete list of all tangible and
intangible personal property owned by Seller relating to the ownership,
management, operation, maintenance or repair of the Real Property. All of the
Personal Property is located at the Real Property. Seller has and can convey
good title to the Personal Property, free and clear of all liens, encumbrances,
security interests and adverse claims of any kind or nature whatsoever.

7.1.3 All of the Leases are described in Schedule 1 attached hereto, and there
are no persons leasing, using or occupying the Real Property or any part thereof
except the tenants under the Leases. All of the Contracts are described in
Schedule 2 attached hereto, which is an accurate and complete list of all
presently effective contracts, agreements, warranties and guaranties relating to
the leasing, advertising, promotion, design, construction, ownership,
management, operation, maintenance or repair of the Real Property. All of the
Approvals are described in Schedule 3 attached hereto, which is an accurate and
complete list of all presently effective building permits, certificates of
occupancy, and other certificates, permits, licenses and approvals relating to
the design, construction, ownership, occupancy, use, management, operation,
maintenance or repair of the Real Property. Except for the liens granted to
Lenders (as hereinafter defined), which Seller shall cause to be removed from
title at or before Closing pursuant to subsection 7.1.14 below, Seller has and
can convey good title to the Leases, the Contracts and the Approvals, free and
clear of all liens, encumbrances, security interests and adverse claims of any
kind or nature whatsoever. To the best of Seller’s actual knowledge, all of the
copies of the documents delivered to Buyer pursuant to Section 6.1 hereof are
accurate and complete copies of all originals of the documents described in
Section 6.1 hereof and fairly and accurately represent the financial, physical
and environmental condition of the Property.

 

9



--------------------------------------------------------------------------------

7.1.4 All information concerning the Leases is accurate and complete. Except as
disclosed to Buyer, to the best of Seller’s actual knowledge, the Leases are in
full force and effect and the full current rent is accruing thereunder. The
Leases have not been amended or modified except as disclosed in writing to
Buyer. No monthly rent has been paid more than one (1) month in advance (except
as otherwise expressly permitted or required pursuant to the terms of the Lease)
and no security deposit or prepaid rent has been paid except as otherwise
disclosed in writing to Buyer. No tenant under the Leases is entitled to
interest on any security deposit. The tenants have accepted possession of their
respective premises under the Leases and all improvements and construction
required to be performed by the landlord under the Leases have been completed.
Except as disclosed to Buyer, to the best of Seller’s actual knowledge, there is
no existing breach or default by the landlord or by any tenant under the Leases
and, to the best of Seller’s actual knowledge, the tenants have no defenses,
claims or demands against the landlord, under the Leases or otherwise, which can
be offset against rents or other charges due or to become due under the Leases.
To the best of Seller’s actual knowledge, no event has occurred or condition
exists which, with or without notice or the passage of time, or both, would
constitute a breach or a default by the landlord or by any tenant under the
Leases. To the best of Seller’s actual knowledge, Seller has received no notice
from any tenant under the Leases claiming any breach or default by Seller under
any of the Leases. To the best of Seller’s actual knowledge, no money is owed to
any tenant for improvements or otherwise under the Leases and no improvement,
moving, relocation or other payment or credit of any kind is presently owed, or
will or could become due and payable, to any tenant under the Leases. There are
no leasing commissions or other commissions, fees or compensation presently owed
or which will become due and payable with respect to any of the Leases or which
could become due and payable in the future upon the exercise of any right or
option contained in any of the Leases. Except for liens granted to Lenders,
which Seller shall cause to be removed from title at or before Closing pursuant
to subsection 7.1.14 below, Seller has not assigned, transferred, pledged or
encumbered in any manner any of the Leases or any rents or other amount payable
by any tenant thereunder.

7.1.5 To the best of Seller’s actual knowledge, there are no defects or
deficiencies in the design, construction, fabrication, manufacture or
installation of the Real Property or any part thereof or any system, element or
component thereof. To the best of Seller’s actual knowledge, all systems,
elements and components of the Property (including all machinery, fixtures and
equipment, the roof, foundation and structural elements, and the elevator,
mechanical, electrical and life safety systems) are in good working order and
repair and sound operating condition. Seller has received no notice of any kind
from any insurance broker, agent or underwriter that any noninsurable condition
exists in, on or about the Real Property or any part thereof. To the best of
Seller’s actual knowledge, the Approvals have been duly and validly issued, are
in full force and effect, and are all of the certificates, permits, licenses and
approvals that are required by law to own, operate, use and occupy the Real
Property as it is presently owned, operated, used and occupied. Seller has fully
performed, satisfied and discharged all of the obligations, requirements and
conditions imposed on the Real Property by the Approvals.

 

10



--------------------------------------------------------------------------------

7.1.6 Seller has received no notice of any kind from any insurance broker, agent
or underwriter that any noninsurable condition exists in, on or about the Real
Property or any part thereof. Seller has not received any notice that the Real
Property is in violation of any applicable building, earthquake, zoning, land
use, environmental, antipollution, health, fire, safety, access and
accommodations for the physically handicapped, subdivision, energy and resource
conservation and similar laws, statutes, rules, regulations and ordinances or
any covenants, conditions and restrictions applicable to the Real Property.

7.1.7 To the best of Seller’s actual knowledge, there are no Hazardous
Substances present in, on or under the Real Property or any nearby real property
which could migrate to the Real Property, to the best of Seller’s actual
knowledge, there is no present Release or threatened Release of any Hazardous
Substances in, on or under the Real Property in violation of applicable laws.
Seller has never used the Real Property or any part thereof, and has never
permitted any person to use the Real Property or any part thereof, for the
production, processing, manufacture, generation, treatment, handling, storage or
disposal of Hazardous Substances in violation of applicable laws. To the best of
Seller’s actual knowledge, no underground storage tanks of any kind are located
in the Real Property. To the best of Seller’s actual knowledge, the Real
Property and every part thereof, and all operations and activities therein and
thereon and the use and occupancy thereof, comply with all applicable
Environmental Laws, and neither Seller nor any person using or occupying the
Real Property or any part thereof is violating any Environmental Laws. To the
best of Seller’s actual knowledge, Seller has all permits, licenses and
approvals (which are included in the Approvals) required by all applicable
Environmental Laws for the use and occupancy of, and all operations and
activities in, the Real Property. To the best of Seller’s actual knowledge,
Seller is in full compliance with all such permits, licenses and approvals, and
o the best of Seller’s actual knowledge, all such permits, licenses and
approvals are in full force and effect. No claim, demand, action or proceeding
of any kind relating to any past or present Release or threatened Release of any
Hazardous Substances in, on or under the Real Property or any past or present
violation of any Environmental Laws at the Real Property has been made or
commenced, or is pending, or to the best of Seller’s actual knowledge, is being
threatened or contemplated by any person.

7.1.8 There is no litigation, arbitration or other legal or administrative suit,
action, proceeding or investigation of any kind pending or to the best of
Seller’s actual knowledge, threatened or being contemplated against or involving
Seller relating to the Real Property or any part thereof and, to the best of
Seller’s actual knowledge, there is no valid basis for any such litigation,
arbitration or other legal or administrative suit, action, proceeding or
investigation. To the best of Seller’s actual knowledge, there is no general
plan, land use or zoning action or proceeding of any kind, or general or special
assessment action or proceeding of any kind, or condemnation or eminent domain
action or proceeding of any kind pending or threatened or being contemplated
with respect to the Real Property or any part thereof. There is no legal or
administrative action or proceeding pending to contest or appeal the amount of
real property taxes or assessments levied against the Real Property or any part
thereof or the assessed value of the Real Property or any part thereof for real
property tax purposes. To the best of Seller’s actual knowledge, no supplemental
real property taxes have been or will be levied against or assessed with respect
to the Real Property or any part thereof based on any change in ownership or new
construction or other event or occurrence relating to the Real Property before
the Effective Date, except any such supplemental real property taxes as have
been paid in full and discharged.

 

11



--------------------------------------------------------------------------------

7.1.9 To the best of Seller’s actual knowledge, all water, sewer, gas, electric,
steam, telephone and drainage facilities and all other utilities required by law
or reasonably necessary or proper and usual for the full operation, use and
occupancy of the Real Property are installed to the boundary lines of the Real
Property, are connected with valid permits, if required, and are adequate to
service the Real Property and to allow full compliance with all applicable laws,
and the cost of installation and connection of all such utilities to the
Property has been fully paid.

7.1.10 Seller is not “foreign person” as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended, and the Income Tax Regulations thereunder.

7.1.11 No withholding of tax or reporting (except for filing appropriate final
property and transfer tax returns at the respective taxing authorities to be
paid on the Closing Date, and customary income tax filings) will be required
with respect to the sale of the Property by Seller.

7.1.12 Seller has not made a general assignment for the benefit of its
creditors, and has not admitted in writing its inability to pay its debts as
they become due, nor has Seller filed, nor does it contemplate the filing of,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or any other proceeding for the relief of debts in general, nor has
any such proceeding been instituted by or against Seller.

7.1.13 Except for Marcus & Millichap, Seller has not dealt with any investment
adviser, real estate broker or finder, or incurred any liability for any
commission or fee to any investment adviser, real estate broker or finder, in
connection with the sale of the Property to Buyer or this Agreement.

7.1.14 Seller has no reason to believe that any lender with a lien affecting the
Property will not fully and unconditionally release and/or reconvey, as
applicable, such lien at the Closing, and, to the best of Seller’s actual
knowledge, there is no default under any financing secured by a lien on the
Property that will adversely affect Seller’s ability to convey the Property to
Buyer free and clear of such lien at the Closing.

7.1.15 The transaction contemplated by this Agreement (and any underlying
obligations contemplated by this Agreement) does not and shall not constitute
a non-exempt prohibited transaction under the Employee Retirement Income
Security Act of 1974 (“ERISA”) or a comparable violation of state law.

7.1.16 Seller is not any of the following: (i) a person or entity that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224 on Terrorist Financing (effective September 24, 2001) (herein called
the “Executive Order”); (ii) a person or entity owned or controlled by, or
acting for or on behalf of any person or entity that is listed in the Annex to,
or is otherwise subject to the provisions of, the Executive Order; (iii) a
person or entity that is named as a “specifically designated national” or
“blocked person” on the most current list published by the U.S. Treasury
Department’s Office of Foreign Assets Control

 

12



--------------------------------------------------------------------------------

(herein called “OFAC”) at its official website,
http://www.treas.gov/offices/enforcement/ofac; (iv) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (v) a person or entity that is affiliated with any person or entity
identified in the foregoing clauses (i), (ii), (iii), or (iv).

7.1.17 To the best of Seller’s actual knowledge, Seller has used commercially
reasonable efforts to disclose to Buyer, in writing (which disclosure may be by
delivery of the Seller Deliveries), all material information, knowledge and
findings relating to the Property and its operations in Seller’s possession or
control.

7.1.18 To the best of Seller’s actual knowledge, no default exists under the 353
Agreement (as hereinafter defined) or under that certain Declaration of
Restriction filed against the Property in the Jackson County, Missouri Recorder
of Deeds’ Office as Document 2000K0065821 (the “Bridge Declaration”).

7.2 Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller as follows:

7.2.1 Buyer is a corporation, duly organized, validly existing, and in good
standing under the laws of the State of California.

7.2.2 Buyer has all requisite power and authority to execute and deliver this
Agreement and to carry out its obligations hereunder and the transactions
contemplated hereby. This Agreement has been, and the documents contemplated
hereby will be, duly executed and delivered by Buyer and constitute its legal,
valid, and binding obligation enforceable against it in accordance with its
terms.

7.2.3 Except for Marcus & Millichap, Buyer has not dealt with any investment
adviser, real estate broker or finder, or incurred any liability for any
commission or fee to any investment adviser, real estate broker or finder, in
connection with the purchase of the Property or this Agreement.

8. COVENANTS.

8.1 Seller. Seller covenants and agrees with Buyer as follows:

8.1.1 Between the Execution Date and the Closing Date, Seller shall not execute
any additional lease affecting the Real Property or amend, modify, renew, extend
or terminate any of the Leases, the Contracts or the Approvals in any respect
without the prior approval of Buyer, which approval may not be unreasonably
withheld by Buyer; provided, however, that any Leases which are either executed
or renewed on a month-to-month basis (or annual basis solely with respect to
residential Leases) and which are consistent with the current leasing practices
of Seller, including, without limitation, current rental rates, shall be deemed
to be automatically approved by Buyer, and provided further that any Contracts
that are not terminable upon no more than thirty (30) days notice may be
disapproved by Buyer in its sole and absolute discretion. Further, Buyer shall
be deemed to have approved a proposed Lease if Buyer has not made an objection
to such contract within two (2) business days of a receipt of a request for
approval. Further, Seller, in emergency situations or in situations that are
critical to

 

13



--------------------------------------------------------------------------------

the operation of the Property, may enter into Contracts for goods and services
without the approval of Buyer, provided that such Contracts must be terminable
upon no more than thirty (30) days notice without payment of any penalty or fee.
Between the Execution Date and the Closing Date, Seller shall not consent to any
assignment or sublease requested by any tenant under any of the Leases without
the prior approval of Buyer, which approval shall not be unreasonably withheld
or delayed. Between the Execution Date and the Closing Date, Seller shall
manage, operate, maintain and repair the Real Property and the Personal Property
in the ordinary course of business in accordance with Seller’s existing
practices (including, without limitation, maintenance of substantially the same
advertising and marketing programs for the Real Property in effect as of the
Execution Date), comply with the Approvals and all covenants, conditions,
restrictions, laws, statutes, rules, regulations and ordinances applicable to
the Real Property or the Personal Property, keep the Leases, the Contracts and
the Approvals in force, immediately give Buyer copies of all notices received by
Seller asserting any breach or default under the Leases or the Contracts or any
violation of the Approvals or any covenants, conditions, restrictions, laws,
statutes, rules, regulations or ordinances applicable to the Real Property or
the Personal Property, and perform when due all of Seller’s obligations under
the Leases, the Contracts and the Approvals in accordance with the Leases, the
Contracts and the Approvals and all applicable laws. Seller shall not (i) create
or agree to any easements, liens, mortgages, encumbrances or other interests
that would affect the Property or Seller’s ability to comply with this
Agreement; (ii) initiate or consent to, approve or otherwise take any action
with respect to zoning or any other governmental rules or regulations presently
applicable to all or any part of the Real Property; (iii) fail to pay when due
and payable all taxes and other public charges assessed against the Real
Property or Seller; (iv) fail to keep current and free from default any and all
secured financing against the Real Property; or (v) fail to pay in a timely
fashion all proper bills for labor or services for work performed for or on
behalf of Seller with respect to the Property. Between the Execution Date and
the Closing Date, Seller shall keep in force property insurance covering all
buildings, structures, improvements, machinery, fixtures and equipment included
in the Real Property insuring against all risks of physical loss or damage,
subject to standard exclusions, in an amount equal to the actual replacement
cost (without deduction for depreciation) of such buildings, structures,
improvements, machinery, fixtures and equipment.

8.1.2 Between the Execution Date and the Closing Date, Seller shall not use,
produce, process, manufacture, generate, treat, handle, store or dispose of any
Hazardous Substances in violation of applicable laws in, on or under the Real
Property, or use the Real Property for any such purposes, or Release any
Hazardous Substances in violation of applicable laws, into any air, soil,
surface water or groundwater comprising the Real Property, or permit any person
using or occupying the Real Property or any part thereof to do any of the
foregoing. Between the Execution Date and the Closing Date, Seller shall comply,
and shall cause all persons using or occupying the Real Property or any part
thereof to comply, with all Environmental Laws applicable to the Real Property,
or the use or occupancy thereof, or any operations or activities therein or
thereon. Between the Execution Date and the Closing Date, Seller shall duly
obtain all permits, licenses and approvals required by all applicable
Environmental Laws for the use and occupancy of, and all operations and
activities in, the Real Property, comply fully with all such permits, licenses
and approvals, and keep all such permits, licenses and approvals in full force
and effect. Immediately after Seller obtains any information indicating that any
Hazardous Substances may be present or any Release or threatened Release of
Hazardous Substances may have occurred in, on or under the Real Property (or any
nearby

 

14



--------------------------------------------------------------------------------

real property which could migrate to the Real Property) or that any violation of
any Environmental Laws may have occurred at the Real Property, Seller shall give
written notice thereof to Buyer with a reasonably detailed description of the
event, occurrence or condition in question. Seller shall immediately furnish to
Buyer copies of all written communications received by Seller from any person
(including notices, complaints, claims or citations that any Release or
threatened Release of any Hazardous Substances or any violation of any
Environmental Laws has actually or allegedly occurred) or given by Seller to any
person concerning any past or present Release or threatened Release of any
Hazardous Substances in, on or under the Real Property (or any nearby real
property which could migrate to the Real Property) or any past or present
violation of any Environmental Laws at the Real Property. In the event that
Buyer’s environmental consultant recommends a Phase II Environmental Site
Assessment or any other report and/or inspection, and such Phase II, report
and/or inspection indicates the presence of any Hazardous Substances in
violation of Environmental Laws, Seller shall perform (or cause to performed)
such remediation as may be necessary, in the good faith judgment of Buyer, such
consultant, and Buyer’s lender to fully and completely comply with all
Environmental Laws to the reasonable satisfaction of Buyer and Buyer’s lender,
and thereupon upon such “closure letter” or other evidence of compliance with
all Environmental Laws as may be available (collectively, the “Environmental
Remediation”). Promptly after receipt of any such Phase II, report and/or
inspection that indicates the presence of any Hazardous Substances in violation
of Environmental Laws, Seller shall obtain at lease two (2) estimates of the
cost and timeframe to complete remediation of any Hazardous Materials (the
“Estimates”), and, notwithstanding the previous sentence, if such Estimates are
more than $50,000 and 90 days (or such longer period as may be designated by
Buyer, in its sole discretion), respectively, Seller shall be permitted to
terminate this Agreement provided written notice of termination is given within
ten (10) days after Seller’s receipt of the Estimates. If such Estimates are for
less than $50,000 and 90 days (or such longer period as may be designated by
Buyer, in its sole discretion), then Seller shall promptly commence the
Environmental Remediation and diligently pursue completion thereof and complete
the Environmental Remediation within the period provided in the Estimates; it
being understood and agreed that Seller’s failure to do so shall be a material
default under the terms of this Agreement, and shall give Buyer the right to
terminate this Agreement by giving Seller written of such election prior and
recover from Seller and any and all costs incurred by Buyer through the date of
such termination and take any and all action at law or in equity to recover such
costs, including without limitation the filing of a lis pendens.

8.1.3 Seller shall use commercially reasonable efforts, in good faith and with
diligence, to cause all of the representations and warranties made by Seller in
Section 7.1 hereof to be true and correct on and as of the Closing Date.

8.1.4 Seller shall promptly notify Buyer in writing of any litigation,
arbitration, condemnation or administrative hearing before any court or
governmental agency concerning Seller or the Property which is instituted after
the Execution Date.

8.1.5 Seller shall indemnify and defend Buyer against and hold Buyer harmless
from all claims, demands, liabilities, losses, damages, costs and expenses,
including reasonable attorneys’ fees and disbursements, (i) that may be suffered
or incurred by Buyer if any representation or warranty made by Seller in
Section 7.1 hereof was untrue or incorrect in any material respect when made or
that may be caused by any breach by Seller of any such

 

15



--------------------------------------------------------------------------------

representation or warranty, (ii) arising from or based on any failure by Seller
to perform all obligations of Seller in accordance with the Leases, the
Contracts or the Approvals before the Closing Date, or any breach, default or
violation by Seller (or any event by Seller or condition which, after notice or
the passage of time, or both, would constitute a breach, default or violation by
Seller) under the Leases, the Contracts or the Approvals that occurs before the
Closing Date, or any condition, event or circumstance relating to the Real
Property that existed or occurred before the Closing Date, or any personal
injury or property damage occurring in, on or about the Real Property before the
Closing Date, and (iii) arising from, relating to or connected with any past or
present Release or threatened Release of any Hazardous Substances in, on or
under the Real Property or any past or present violation of any Environmental
Laws at the Real Property that exists or occurs, or the onset of which exists or
occurs, before the Closing Date, including, without limitation, all expenses of
investigation and monitoring, costs of containment, abatement, removal, repair,
cleanup, restoration and remedial work, penalties and fines, attorneys’ fees and
disbursements, and other response costs.

8.1.6 Between the Execution Date and the Closing Date, Seller shall not in any
manner sell, convey, assign, transfer, encumber or otherwise dispose of the Real
Property, the Leases, the Personal Property, the Contracts or the Approvals, or
any part thereof or interest therein.

8.1.7 Seller shall pay all commissions, fees and expenses due to Marcus &
Millichap, in respect of the sale of the Property to Buyer or this Agreement.
Seller hereby agrees to indemnify and hold Buyer harmless from and against any
and all claims for brokerage or finder’s fees or other similar commissions or
compensation made by any and all other brokers or finders claiming to have dealt
with Seller in connection with this Agreement or the consummation of the
transaction contemplated hereby. The indemnification obligations of Seller set
forth in this Section 8.1.6 shall survive the Closing or the termination of this
Agreement for any reason for a period of twelve (12) months.

8.1.8 In the event that Buyer intends to cause the Property to benefit from the
tax abatement provisions set forth in that certain 353 Contract between Old Town
Redevelopment Corporation (the “Redevelopment Corporation”) and the City of
Kansas City, Missouri dated February 2, 2000, (the “353 Agreement”) at Closing,
Buyer, the Redevelopment Corporation and Seller shall enter into an assignment
and assumption agreement (subject to terms and conditions acceptable to Buyer
and to the extent required by Section 20 of the 353 Agreement), whereby Buyer
agrees to be bound by the terms and provisions of the 353 Agreement solely as it
relates to the Property and without any legal obligation under the 353 Agreement
or otherwise to provide any parking for the Property. Additionally, Seller shall
use commercially reasonable efforts to cause the City of Kansas City to execute
and deliver on or prior to the Closing Date an estoppel certificate or such
other documentation reasonably acceptable to Buyer containing such information
as Buyer may reasonably request, including without limitation that no defaults
currently exist under the 353 Agreement, that the 353 Assignment (as hereinafter
defined) will obligate Buyer only as to the Property and not any other property
subject to the 353 Agreement, that the limitation on earnings imposed on Buyer
(because Buyer is not an urban redevelopment corporation or life insurance
company operating as an urban redevelopment corporation) under the 353 Agreement
and/or any related redevelopment plan is void, and that Buyer shall have no
obligation under the 353 Agreement or the related Redevelopment Plan to provide
any parking spaces in respect of or otherwise for the Property.

 

16



--------------------------------------------------------------------------------

8.1.9 Seller shall use commercially reasonable efforts to cause the party to the
Bridge Declaration to execute and deliver on or prior to the Closing Date an
estoppel certificate containing such information as Buyer may reasonably
request, including without limitation that no defaults currently exist under the
Bridge Declaration.

8.1.10 Within 120 days of Closing, Seller shall use commercially reasonable
efforts to cause that certain Amenities and Use Agreement dated April 28, 2000
by and between Seller and Campbell Paint, L.P. to be released of record.

8.2 Buyer. Buyer covenants and agrees with Seller as follows:

8.2.1 All representations and warranties made by Buyer in Section 7.2 hereof
shall survive the Closing. Buyer shall use commercially reasonable efforts, in
good faith and with diligence, to cause all of the representations and
warranties made by Buyer in Section 7.2 hereof to be true and correct on and as
of the Closing Date. Buyer shall indemnify and defend Seller against and hold
Seller harmless from all claims, demands, liabilities, losses, damages, costs
and expenses, including reasonable attorneys’ fees and disbursements, that may
be suffered or incurred by Seller if any representation or warranty made by
Buyer in Section 7.2 hereof was untrue or incorrect in any material respect when
made or that may be caused by any breach by Buyer of any such representation or
warranty.

8.2.2 Subject to Seller’s representations, warranties and covenants set forth in
Section 7.1 above, Buyer shall indemnify and defend Seller against and hold
Seller harmless from all claims, demands, liabilities, losses, damages, costs
and expenses, including reasonable attorneys’ fees and disbursements, arising
from or based on any failure by Buyer to perform all obligations of Buyer in
accordance with the Leases or the Contracts arising or accruing on or after the
Closing Date and during Buyer’s ownership of the Property or any breach, default
or violation by Buyer (or any event by Buyer or condition which, after notice or
the passage of time, or both, would constitute a breach, default or violation by
Buyer) under the Leases or the Contracts that occurs on or after the Closing
Date and during Buyer’s ownership of the Property.

8.2.3 Buyer hereby agrees to indemnify and hold Seller harmless from and against
any and all claims for brokerage or finder’s fees or other similar commissions
or compensation made by any and all other brokers or finders claiming to have
dealt with Buyer other than Marcus & Millichap in connection with this Agreement
or the consummation of the transaction contemplated hereby. The indemnification
obligations of Buyer set forth in this Section 8.2.3 shall survive the Closing
or the termination of this Agreement for any reason for a period of twelve
(12) months.

8.2.4 Buyer agrees that Buyer will be bound by the Bridge Declaration from and
after the Closing Date (for so long as Buyer owns the Property).

 

17



--------------------------------------------------------------------------------

9. ADJUSTMENTS AND PRORATIONS.

9.1 Generally. All taxes, including, without limitation, real estate taxes and
personal property taxes, collected rents, laundry income, parking income,
furniture rental, charges for utilities, including water, sewer, and fuel oil,
and for utility services, maintenance services, maintenance and service
contracts, all operating costs and expenses, and all other income, costs, and
charges of every kind which in any manner relate to the operation of the
Property (but not including insurance premiums) shall be prorated to the Date of
Closing. If the amount of said taxes, assessments, or rents is not known on the
Date of Closing, they shall be apportioned on the basis of the amounts for the
preceding year, with a reapportionment as soon as the new amounts can be
ascertained. The foregoing provisions of this Section 9.1 shall not apply to any
taxes, assessments, or other payments which are directly payable by tenants
under their leases or reimbursable by such tenants to the owner of the Property,
as landlord, under their leases. On the Date of Closing, Seller shall deliver to
Buyer all inventories of supplies on hand at the Property owned by Seller, if
any, at no additional cost to Buyer.

9.2 Rental Income. Rental income from the Property shall be prorated as of the
Closing Date. Non-delinquent rents shall be prorated to the Closing Date. Rents
delinquent as of the Closing Date, but collected later, shall be prorated as of
the Closing Date when collected. Rents collected after the Closing Date from
tenants whose rental was delinquent at the Closing Date shall be deemed to apply
first to the current rental due at the time of payment and second to rentals
which were delinquent at the Closing Date. Rents collected after the Closing
Date to which Seller is entitled shall be promptly paid to Seller. For a period
of sixty (60) days after the Closing Date, Buyer shall use reasonable efforts to
collect all rents which are delinquent as of the Closing Date with no obligation
to incur any expenses or commence litigation to collect such rents. Commencing
as of sixty one (61) days after the Closing Date, Seller may use reasonable
efforts, including litigation, to collect any rents delinquent as of the Closing
Date which are still uncollected; provided, however, in exercising its remedies
against tenants as outlined in this Section, Seller shall not evict any tenant
of the Property or otherwise unreasonably interfere with Buyer’s operation of
the Property. With respect to security deposits, if any, made by tenants at the
Property, Buyer shall receive credit therefor at Closing. Any leasing
commissions with respect to the Leases shall be the sole responsibility of
Seller, and shall be paid or discharged fully at or prior to Closing.

9.3 Proration Period. If any of the items subject to proration hereunder cannot
be prorated at the Closing because the information necessary to compute such
proration is unavailable, or if any errors or omissions in computing prorations
at the Closing Date are discovered subsequent to the Closing Date, then such
item shall be reapportioned and such errors and omissions corrected as soon as
practicable after the Closing Date and the proper party reimbursed.

9.4 Rent Ready. Not more than forty-eight (48) hours prior to the Closing Date,
a representative of Buyer and a representative of Seller shall conduct an onsite
walk-through of the then unoccupied rental units on the Property to determine
whether any of such unoccupied rental units are in “rent ready” condition. With
respect to any rental unit which is vacated on or before five (5) days prior to
Closing, Seller shall, at Seller’s option, either (i) make such unoccupied
rental unit into a “rent ready” condition, or (ii) provide Buyer with a credit
against the Purchase Price due at Closing, which credit shall be equal to the
amount (to be reasonably estimated by Buyer), if any, reasonably required to put
said unoccupied rental units in

 

18



--------------------------------------------------------------------------------

“rent-ready” condition, provided, however, that such credit shall not exceed One
Thousand Dollars ($1,000.00) per unoccupied rental unit. With respect to any
rental unit that is vacated later than five (5) days prior to Closing, Seller
shall have no responsibility or liability to put such unoccupied rental unit
into a “rent ready” condition, and Seller shall not have to compensate Buyer if
such unit is not “rent ready” as of the Closing Date. “Rent ready” condition
shall mean the Buyer’s current practice of placing units in “rent ready”
condition.

10. CLOSING DOCUMENTS.

10.1 Seller’s Deliveries. Conditioned upon performance by Buyer hereunder,
Seller shall execute and deliver to Escrow Holder prior to Closing the following
documents:

10.1.1 Deed. A warranty deed with respect to the Real Property, executed by
Seller in the form of attached Exhibit “D” (the “Deed”), subject only to the
Permitted Exceptions;

10.1.2 Assignment and Assumption of Leases, Contracts and Approvals. An
assignment of all of Seller’s right, title and interest in and to the Leases,
Contracts and Approvals in the form of attached Exhibit “E” (“General
Assignment”);

10.1.3 Bill of Sale. A bill of sale in the form of attached Exhibit “F”,
assigning and transferring to Buyer all of the right, title, and interest of
Seller in and to the Personal Property;

10.1.4 Non-Foreign Certificates. Certifications that Seller is not a
non-resident aliens (a foreign corporation, partnership, trust, or estate as
defined in the Internal Revenue Code and Treasury Regulations promulgated
thereunder), each in the form of attached Exhibit “G”;

10.1.5 Tenant Notices. Notices to the tenants under all Leases of the occurrence
of the sale of the Property in the form of attached Exhibit “H”;

10.1.6 Parking Lease. The Parking Lease in the form of attached Exhibit “I”;

10.1.7 353 Agreement Assignment. If requested by Buyer, an assignment of the tax
abatement provisions of the 353 Redevelopment Agreement (the “353 Assignment”);

10.1.8 Estoppels. If obtainable by Seller using commercially reasonable efforts,
the estoppel or other agreements described in Section 8.1.8 and Section 8.1.9
above;

10.1.9 Affidavit(s). An affidavit(s) as to construction, debts, liens and
parties in possession in the form customarily used by Escrow Holder, certified
to Buyer and Escrow Holder, identifying no construction, debts, liens or parties
in possession (other than residential tenants disclosed to Buyer) that may
affect the Property after the Closing Date; and

10.1.10 Possession. Sole possession of the Property, subject to rights of
tenants in possession as tenants only under the Leases.

 

19



--------------------------------------------------------------------------------

10.2 Buyer’s Deliveries. Conditioned upon performance by Seller hereunder, Buyer
shall execute and deliver to Escrow Holder prior to Closing the General
Assignment, the 353 Assignment, and the Parking Lease.

10.3 Other Closing Documents. Each party shall deliver to the other party or
Escrow Holder such duly executed and acknowledged or verified certificates,
affidavits, and other usual closing documents respecting the power and authority
to perform the obligations hereunder and as to the due authorization thereof by
the appropriate corporate, partnership, or other representatives acting for it,
as counsel for the other party or Escrow Holder may reasonably request, and such
conveyancing or transfer tax forms or returns, if any, as are required to be
delivered by Seller or Buyer under applicable state or local law in connection
with the conveyance of the Real Property. Each party shall deliver any
additional documents that the other party or Escrow Holder may reasonably
require for the proper consummation of the transaction contemplated by this
Agreement (provided, however, no such additional document shall expand any
obligation, covenant, representation or warranty of such party or result in any
new or additional obligation, covenant, representation or warranty of such party
under this Agreement beyond those expressly set forth in this Agreement).

10.4 Closing Documents. All documents to be delivered to Escrow Holder pursuant
to this Section 10 shall hereinafter be referred to as “Closing Documents”.

11. COSTS. Seller shall pay all real estate transfer taxes and documentary
stamps, the cost of the Title Commitment and any updates thereto, the cost of a
standard ALTA Owner’s Policy of Title Insurance (the “Title Policy”), and the
costs of any endorsements to the Title Policy to the extent that such
endorsements are necessary to cure any Title Objections. Buyer shall pay the
cost of any extended ALTA title insurance coverage, if desired, the cost of any
endorsements to the title policy (if requested by Buyer) other than those
necessary to cure any Title Objections, and the cost of any updated survey, if
desired. Seller and Buyer shall each pay one-half (1/2) of (i) recording fees
for the Deed, (ii) Escrow Holder’s escrow fee (excluding charges assessed by
Escrow Holder for special services, which shall be paid by the party requesting
or using such special services), and (iii) other closing costs. Each party shall
pay its own attorney’s fees.

12. CASUALTY OR CONDEMNATION. During the period from the Opening of Escrow
through Closing, all risk of loss from fire or other casualty or condemnation
shall be borne by Seller. If, before the Closing Date, (i) the improvements on
the Real Property are materially damaged by any casualty, as reasonably
determined by Buyer, or (ii) proceedings are commenced for the taking by
exercise of the power of eminent domain of all or a material part of the
Property, as reasonably determined by Buyer, Buyer shall have the right, by
giving notice to Seller within sixty (60) days after Seller gives written notice
of the casualty or condemnation to Buyer, to terminate this Agreement, in which
event this Agreement shall automatically terminate and the Deposit shall be
returned to Buyer. If, before the Closing Date, (a) the improvements on the Real
Property are damaged by any casualty, but not in a material manner,
(b) proceedings are commenced for the taking by exercise of the power of eminent
domain of less than such a material part of the Property, or (c) Buyer has the
right to terminate this Agreement pursuant to the preceding sentence but Buyer
does not exercise such right, then this Agreement shall remain in full force and
effect and, on the Closing Date, one of the following shall occur, as
applicable:

 

20



--------------------------------------------------------------------------------

(1) the full repair and restoration cost, as mutually determined by Buyer and
Seller, shall be a credit to Buyer against the total Purchase Price for the
Property, or (2) the condemnation award (or, if not theretofore received, the
right to receive such award) payable on account of the taking shall be
transferred to Buyer. Seller shall give notice to Buyer immediately after the
occurrence of any damage to the improvements on the Real Property by any
casualty or the commencement of any eminent domain proceedings. Buyer shall have
a period of sixty (60) days after Seller has given the notice to Buyer required
by this Section 12 to make the determination as to whether to terminate this
Agreement. If necessary, the Closing Date shall be postponed until Seller has
given the notice to Buyer required by this Section 12 and the period of thirty
(30) days described in this Section 12 has expired.

13. ATTORNEYS’ FEES. In any action to enforce or interpret the provisions of
this Agreement, the prevailing party shall be entitled to an award of its
attorneys’ fees and costs.

14. ASSIGNMENT. Buyer shall have the right, by giving notice to Seller before
the Closing Date, to assign this Agreement or to have Seller convey, assign and
transfer the Property at the Closing in accordance with this Agreement to any
person or entity designated by Buyer in such notice.

15. WAIVER. No waiver of any breach of any agreement or provision contained
herein shall be deemed a waiver of any preceding or succeeding breach of any
other agreement or provision herein contained. No extension of time for the
performance of any obligation or act shall be deemed an extension of time for
the performance of any other obligation or act.

16. GOVERNING LAW. This Agreement shall be construed under the laws of the State
of Missouri (without regard to the principles thereof governing conflicts of
laws).

17. NOTICES. All notices required or permitted to be given hereunder shall be in
writing and sent by overnight delivery service (such as Federal Express), in
which case notice shall be deemed given on the day after the date sent, or by
personal delivery, in which case notice shall be deemed given on the date
received, or by certified mail, in which case notice shall be deemed given three
(3) days after the date sent, or by fax (with copy by overnight delivery
service), in which case notice shall be deemed given on the date sent, to the
appropriate address set forth below or at such other place or places as either
Buyer or Seller may, from time to time, respectively, designate in a written
notice given to the other in the manner described above.

 

To Seller:

  

EBT Limited Partnership

410 West 8th Street

Kansas City, Missouri 64105

With Copy To:

  

Sandra S. Watts, Esq.

White Goss Bowers March Schulte &

Weisenfels, a Professional Corporation

4510 Belleview, Suite 300

Kansas City, Missouri 64111

Fax No.: (816) 753-9201

Telephone: (816) 502-4730

 

21



--------------------------------------------------------------------------------

To Buyer:

  

Steadfast Asset Holdings, Inc.

18100 Von Karman, Suite 500

Irvine, California 92612

Attn: Ana Marie del Rio, Esq.

Fax No.: (949) 852-0143

Telephone No.: (949) 852-0700

With Copy To:

  

Katten Muchin Rosenman LLP

2900 K Street NW, North tower – Suite 200

Washington, DC 20007-5118

Attn: Virginia A. Davis

Fax No.: (202) 339-8244

Telephone No.: (202) 625-3602

18. ENTIRE AGREEMENT. This instrument, executed in duplicate, sets forth the
entire agreement between the parties and may not be canceled, modified, or
amended except by a written instrument executed by both Seller and Buyer.

19. COUNTERPARTS; COPIES. This Agreement may be executed and delivered in any
number of counterparts, each of which so executed and delivered shall be deemed
to be an original and all of which shall constitute one and the same instrument.
Electronic, photocopy and facsimile copies of signatures may be used in place
and stead of original signatures with the same force and effect as originals.

20. AUTHORITY. The individual(s) executing this Agreement on behalf of each
party hereto hereby represent and warrant that he/she has the capacity, with
full power and authority, to bind such party to the terms and provisions of this
Agreement.

21. RECORD ACCESS AND RETENTION. Seller shall provide to Buyer (at Buyer’s
expense) copies of, or shall provide Buyer reasonable access to, such factual
information as may be reasonably requested by Buyer, and in the possession or
control of Seller, or its property manager or accountants, to enable Buyer’s
auditor to conduct an audit, in accordance with Rule 3-14 of Securities and
Exchange Commission Regulation S-X, of the income statements of the Property for
the year to date of the year in which Closing occurs plus one (1) prior calendar
year (provided, however, such audit shall not include an audit of management
fees or interest expenses attributable to the Seller). Buyer shall be
responsible for all out-of-pocket costs associated with this audit. Seller shall
reasonably cooperate (at no cost to Seller) with Buyer’s auditor in the conduct
of such audit. In addition, Seller agrees to provide to Buyer or any affiliate
of Buyer, if requested by such auditor, historical financial statements for the
Property, including (without limitation) income and balance sheet data for the
Property, whether required before or after Closing. Without limiting the
foregoing, (i) Buyer or its designated independent or other auditor may audit
Seller’s operating statements of the Property, at Buyer’s expense, and Seller
shall provide such documentation as Buyer or its auditor may reasonably

 

22



--------------------------------------------------------------------------------

request in order to complete such audit, and (ii) Seller shall furnish to Buyer
such financial and other information as may be reasonably required by Buyer or
any affiliate of Buyer to make any required filings with the Securities and
Exchange Commission or other governmental authority. Seller’s obligation to
maintain its records for use under this Section 21.1 shall be an on-going
condition to Buyer’s obligation to close Escrow. Seller shall maintain its
records for use under this Section 21.1 for a period of not less than one (1)
year after the Closing Date. The provisions of this Section shall survive
Closing.

If Seller fails to make available to Buyer records or other information as
required pursuant to Section 21.1 above within two (2) business days after
Buyer’s request for the same, the Due Diligence Period shall be extended one
(1) day for each day such records or other information is not made available to
Buyer. If the Due Diligence Period is extended by virtue of the foregoing such
that the Closing Date will occur less than ten (10) days after the expiration of
the extended Due Diligence Period, the Closing Date shall be automatically
extended to the date that is ten (10) days after the expiration of such extended
Due Diligence Period. As provided above, Seller’s obligations under this
Section 21 shall be ongoing through and after the Closing Date and shall
constitute a condition to Closing for Buyer’s benefit until Close of Escrow.

22. CONTRACT CONSIDERATION. The parties have bargained for and expressly agree
that the rights and obligations of each party contained in this Agreement,
including, without limitation, Buyer’s obligation to deliver the Initial Deposit
to Escrow Holder, constitute sufficient consideration for the other party’s
execution, delivery and obligations under this Agreement, including without
limitation, Buyer’s exclusive right to inspect and purchase the Property
pursuant to this Agreement and all contingencies and conditions of Closing for
the benefit of Buyer set forth in this Agreement.

23. JURY TRIAL WAIVER. EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO WHICH SELLER AND/OR BUYER MAY BE PARTIES ARISING OUT OF,
IN CONNECTION WITH, OR IN ANY WAY PERTAINING TO, THIS AGREEMENT. THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE PARTIES AND EACH HEREBY
REPRESENTS AND WARRANTS TO THE OTHER THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN
ANY WAY MODIFY OR NULLIFY ITS EFFECT. EACH PARTY FURTHER REPRESENTS AND WARRANTS
TO THE OTHER THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND
THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OF ITS OWN FREE WILL,
AND HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. THE PROVISIONS
OF THIS SECTION SHALL SURVIVE CLOSING OR THE TERMINATION OF THIS AGREEMENT.

24. COUNSEL. EACH PARTY HERETO WARRANTS AND REPRESENTS THAT EACH PARTY HAS BEEN
AFFORDED THE OPPORTUNITY TO BE REPRESENTED BY COUNSEL OF ITS CHOICE IN
CONNECTION WITH THE EXECUTION OF THIS AGREEMENT AND HAS HAD AMPLE OPPORTUNITY TO
READ, REVIEW, AND UNDERSTAND THE PROVISIONS OF THIS AGREEMENT.

 

23



--------------------------------------------------------------------------------

25. EQUAL PARTICIPATION. SELLER AND BUYER HAVE PARTICIPATED EQUALLY IN THE
PREPARATION OF THIS AGREEMENT, AND, THEREFORE, THIS AGREEMENT AND EACH PROVISION
THEREOF SHALL NOT BE CONSTRUED IN FAVOR OF OR AGAINST ANY PARTY TO THIS
AGREEMENT BY REASON OF ONE PARTY’S BEING DEEMED TO PREPARED THIS AGREEMENT OR
IMPOSED SUCH PROVISION.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
the day and year first above written.

 

SELLER:

EBT LIMITED PARTNERSHIP,

a Missouri limited partnership

By:  

Master Realty Properties, Inc.

a Delaware corporation

Its General Partner

  By:   /s/ John J. Bennett     John J. Bennett, President

BUYER:

 

STEADFAST ASSET HOLDINGS, INC.,

a California corporation

By:   /s/ Ana Marie del Rio Name:   Ana Marie del Rio Its:   Vice President

 

25



--------------------------------------------------------------------------------

THE UNDERSIGNED HEREBY ACCEPTS THE FOREGOING PURCHASE AND SALE AGREEMENT AS OF
OCTOBER 26 2011, AND AGREES TO ACT AS ESCROW HOLDER IN ACCORDANCE THEREWITH.
ESCROW TO BE GOVERNED UNDER CALIFORNIA LAW. SUBJECT TO CHICAGO TITLE COMPANY’S
ESCROW INSTRUCTIONS.

 

CHICAGO TITLE COMPANY By:   /s/ Lorri Beasley   Escrow Officer – Lorri Beasley
Escrow No. 118200278-M19

 

26



--------------------------------------------------------------------------------

EXHIBIT “A”

Description of Property

LOTS H, I, J AND K, BLOCK 23, MCGEE’S ADDITION, a subdivision in Kansas City,
Jackson County, Missouri, according to the recorded plat thereof.

 

EXHIBIT “A-2”

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT “B”

Personal Property Description

Lobby–

Park bench

Four maroon leather chairs with table

Leasing office–

Leasing agent desk and chair-2 chairs in front of desk

Private office desk and chair-2 chairs in front of desk

Customer lounge table and two chairs/sofa table along wall

Clubroom–

Two Couches

4 round tables

16 chairs

2 high top tables

8 barstools

1 projection screen television

1 standard television

1 refrigerator

1 microwave

1 pool table and pool table accessories

Fitness Center–

Fitness equipment-

2 treadmills-Precor #C954

2 stair climbers-Precor #EFX 546

2 bikes-Precor #C846

CYBEX- 1 Arm curl, 1-Fly, 1-Prone leg curl, 1-Leg extension, 1-Lat pull down,
1-chest press

Free weights-10, 15, 20, 25, 35

1 standard television

2 Jacuzzi hot tubs-Large hot tub has bench in room, small hot tub has chair

 

EXHIBIT “B”

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT “C”

Due Diligence Documents

 

   CONSTRUCTION / REHABILITATION 1    Plans & Specifications 2   

a. Most current civil, landscape, architectural, structural mechanical,
electrical & fire protection plans

3    Construction contracts 4    Current capital improvements and schedule over
past 3 years & Capital Budget for next 3 years 5    Warranties in effect
(construction, roof, mechanical equipment, etc.) 6    Copies of all Licenses and
Permits, including Business License (with expiration date & annual costs) 7   
Certificate(s) of Occupancy 8    Tenant work in progress 9    Copies of all
Governmental correspondence or notices pertaining to the property including but
not limited to Building Code, Health Code, Zoning and Fire Code 10   
Maintenance Records/work orders (for past 12 months)    Other    FINANCIAL 1   
Monthly Operating Statements (YTD and 3-year historical) 2    Current Year
Operating Budget 3    Agreements, bonds affecting property (if any) 4    City or
County Development Agreements (if any) 5    Year-End Financial Statements,
Audited if available (past 3 years) 6    Loan Documents (executed Notes, Deeds
of Trust, etc.) – For loan assumptions only 7    Property Tax Bills (current and
for past 3 years, including special assessments or districts and appeals) &
Assessment 8    Tax Returns (past 3 years) – For company purchases only 9   
Type of Accounting Software: 10    General Ledger – YTD and 3-year historical 11
   Utility Bills (current & past 12 months) 12    Other   
MANAGEMENT/LEASING/OPERATIONS 1    Current Monthly Rent Rolls (showing, square
footage, monthly rent, deposits, financial concessions, other concessions, lease
term, extension options, defaults (financial or otherwise), and such other
information as Buyer may require) 2    Security Deposit/Resident Ledgers 3   
Market Rent Survey (if available, comparison of subject w/other properties) 4   
Occupancy History (past 3 years) 5    Leases for all tenants and all available
tenant correspondence files (including amendments/letters/agreements) 6    Form
of Lease (with all addendums) 7    Schedule of leases under negotiation or
leases out for signature 8    Aged Delinquency Report (showing total rent
outstanding) and status of all files placed for eviction or collection 9   
Tenant contact sheet (name, address, phone number) 10    Copies of all operating
& management service contracts, including but not limited to: 11   

a. Laundry

12   

b. Landscaping

 

EXHIBIT “C”

Page 1 of 3



--------------------------------------------------------------------------------

13   

c. HVAC

14   

d. Janitorial Services

15   

e. Security

16   

f. Equipment Leases (such as copier, etc.)

17   

g. Trash

18   

h. Pest Control

19   

i. Pool

20   

j. Cable/TV (if none, please indicate in writing)

21   

k. Advertising

22   

l. Fire Extinguisher

23   

m. Apartment Furniture Rental

24   

n. Alarm Monitoring

25   

o. Elevator

26   

p. Phone

27   

q. Property Management Agreement; indicate whether entity is related party for
disclosure purposes

28   

r. Other:

29    Inventory of Personal Property and Supplies Inventory (on site) 30   
Current Staff Information (employees, titles, hire dates, salary, unit
information) 31    List of which utilities are paid by Resident & Owner 32   
List of account numbers for any utility accounts 33    Schedule of meters and
required deposits (gas, electric, telephone, water) 34    Current list of all
vendors utilized at the property 35    Property Brochure 36    Certificates of
insurance and copies of all insurance policies, including cost (last 3-yrs);
insurance loss runs 37    Pending Litigation Information (if applicable) 38   
O&M Manuals 39    Other    PHYSICAL ITEMS 1    Site Plan & Elevations 2    Unit
Floor Plans (w/sq. footage) 3    Property Information (including number of
pools, spas, dumpsters (with size), year built) 4    Property Photos (including
aerial photos if available) 5    Model Units, if any (apt. #, bedrooms, rent
loss) 6    Building (# of bldgs., storage units, laundry rooms) 7    Parking
(carport, garages, or open spaces & number of each type) 8    Zoning Maps &
Description (also any ordinances, amendments, CC&R’s, special use permits, etc.)
9    Certificates of Occupancy & Building Permits (include placed in service
date per bldg. if applicable) 10    Flood Map & Designation 11    List of fire
safety equipment, such as smoke sensors, suppression devices, etc. (including
system type, rating, map of locations, etc.) 12    Other    THIRD PARTY REPORTS
1    All existing reports, including, (but not limited to): 2   

a. Soils or Geotechnical Report

3   

b. Phase I Environmental Report

4   

c. Property Condition Report

5   

d. Lead-Based Paint Report

 

EXHIBIT “C”

Page 2 of 3



--------------------------------------------------------------------------------

6   

e. Mold Report

7   

f. List of fire suppressions devices (system type, rating, location, etc.)

8   

g. Asbestos Report

9   

h. O & M Plan (if any)

10   

i. Engineering study or inspection

11   

j. Termite

12   

k. Radon

13   

l. Appraisal (if dated w/n 24 months)

14   

m. Certified As-Built ALTA Survey

15    Other    TITLE AND OTHER 1    Title Insurance Commitment and all recorded
documents referenced therein 2    Any zoning report or compliance letter   
CAPITAL SOURCE – SPECIFIC INFORMATION: REIT 1    Property Services Questionnaire
2    Bank Reconciliations: YTD and Year-End for past 2 years 3    Trial Balance:
Year-End for past 2 years and for the years then ended 4    Trial Balance as of
3/31/10 and for the 3-month period then ended 5    Cash Disbursement Journals:
Monthly for current and previous years (cutoff selections for expense testing) 6
   Invoices and/or related support for Cash Disbursement Journals selected by
E&Y (to perform Cutoff Testing) 7    Signed Letter of Representation from Seller
8    Copy of 25 leases (as selected by E&Y) from the rent rolls provided 9   
Copy of check/evidence of payment of property tax bills for all property tax
expenses recorded in previous year 10    APN Number for the parcel(s) being
purchased (to verify the completeness of the expense in #8 directly above) 11   
Copy of invoices or service contract and evidence of payment (check copy or
other) for 25 expenses selected by E&Y (utilities, cleaning, repairs and
maintenance and G&A expense, etc.) 12    GL detail for the real estate balance
sheet account for previous year and quarters of previous year. Provide invoices
for a sample of capitalized costs (selections by TBD) in order to verify the
completeness of repairs/maintenance expense. 13    Other

 

EXHIBIT “C”

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT “D”

Form of Deed

[Above Space Reserved for Recorder of Deeds]

 

Document Title:

   General Warranty Deed

Date of Document:

   ____________ _____, 2011

Grantor Name:

   EBT Limited Partnership, a Missouri limited partnership

Grantee Name:

   SIR EBT Lofts, LLC, a Delaware limited liability company

Statutory Address:

   18100 Von Karman, Suite 500, Irvine, California 92612

Legal Description:

   See Exhibit A

Reference Book and Page:

           N/A

GENERAL WARRANTY DEED

WITNESSETH, that EBT Limited Partnership, a Missouri limited partnership
(“Grantor”), whose mailing address is 410 W. 8th Street, Kansas City, Missouri
64105, for and in consideration of Ten Dollars ($10.00) and other consideration
has granted, sold and conveyed and by these presents does grant, bargain, sell
and convey to SIR EBT Lofts, LLC, a Delaware limited liability company
(“Grantee”), whose mailing address is 18100 Von Karman, Suite 500, Irvine,
California 92612, certain real estate located in Jackson County, in the State of
Missouri as set forth in Exhibit A attached hereto and made a part hereof
(hereinafter called the “Real Estate”).

To have and to hold the Real Estate, together with all and singular rights and
appurtenances belonging or at all times appertaining to the property, to Grantee
and Grantee’s successors and assigns forever.

Grantor, for itself and its successors and assigns, covenants with Grantee, and
its successors and assigns, that the Real Estate is free from all encumbrances
made or suffered, and that it will, and that its successors and assigns shall,
warrant and defend the same to the said Grantee and its successors and assigns
against the claims and demands of all persons lawfully claiming or to claim the
same, or any part thereof subject to (i) real property taxes and assessments for
[2011/2012] and subsequent years not yet due and payable; (ii) all applicable
zoning laws; (iii) all easements, covenants and restrictions of record; and
(iv) all matters which would be reflected by an accurate survey of the Real
Estate.

 

EXHIBIT “D”

Page 1 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this General Warranty Deed to be executed
this ____ day of ___________________, 2011.

 

GRANTOR:

 

EBT LIMITED PARTNERSHIP,

a Missouri limited partnership

By:  

Master Realty Properties, Inc.

a Delaware corporation

Its General Partner

  By:         John J. Bennett, President

STATE OF ____________________)

                                                             ) ss.

COUNTY OF __________________)

On this ____ day of _______________, 2011, before me, the undersigned, a Notary
Public, in and for the State aforesaid, came John J. Bennett, who, being by me
duly sworn did say that he is the President of Master Realty Properties, Inc.,
General Partner of EBT Limited Partnership, a Missouri limited partnership, and
who executed in such capacity the within instrument on behalf of said limited
partnership, and who duly acknowledged to me that he executed the same for the
purposes therein stated and to be the free act and deed of said limited
partnership.

Subscribed and sworn to me the day and year above written.

Notary Public: ______________________________

Type, Print or Stamp Name:  ______________________________

 

EXHIBIT “D”

Page 2 of 3



--------------------------------------------------------------------------------

EXHIBIT A

TO GENERAL WARRANTY DEED

Legal Description

LOTS H, I, J AND K, BLOCK 23, MCGEE’S ADDITION, a subdivision in Kansas City,
Jackson County, Missouri, according to the recorded plat thereof.

 

EXHIBIT “D”

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT “E”

Form of Assignment of Leases

ASSIGNMENT AND ASSUMPTION

OF LEASES, CONTRACTS AND APPROVALS

THIS ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS AND APPROVALS (this
“Assignment”) is made as of the _____ day of __________________, 2011, by and
between EBT LIMITED PARTNERSHIP, a Missouri limited partnership (“Assignor”),
and SIR EBT Lofts, LLC, a Delaware limited liability company (“Assignee”).

W I T N E S S E T H:

For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:

1. Assignor hereby sells, transfers, assigns and conveys to Assignee the
following:

(a) All right, title and interest of Assignor in and to those certain leases
described on Exhibit A attached hereto and made a part hereof (collectively, the
“Leases”), relating to the leasing of space in or on that certain land and
improvements located in the County of Jackson, State of Missouri, more
particularly described in Exhibit B attached hereto, and all of the rights,
interests, benefits and privileges of the lessor thereunder, and all prepaid
rents and security or other deposits held by Assignor under the Leases and not
credited to Assignee under the Purchase Agreement (defined below) or credited or
returned to tenants; but subject to all terms, conditions, reservations and
limitations set forth in the Leases.

(b) To the extent assignable and without costs to Seller, all right, title and
interest of Assignor in and to those certain contracts set forth on Exhibit C
attached hereto and made a part hereof, and all warranties, guaranties,
indemnities and claims (including, without limitation, for workmanship,
materials and performance) and which exist or may hereafter exist against any
contractor, subcontractor, manufacturer or supplier or laborer or other services
relating thereto (collectively, the “Contracts”).

(c) To the extent assignable, all right, title and interest of Assignor in and
to those certain approvals, plans, studies and surveys set forth on Exhibit D
attached hereto and made a part hereof (collectively, the “Approvals”).

2. This Assignment is given pursuant to that certain Purchase and Sale Agreement
and Joint Escrow Instructions (as amended, the “Purchase Agreement”) dated as of
October 2011, between Assignor and STEADFAST ASSET HOLDINGS, INC., a California
corporation, providing for, among other things, the conveyance of the Leases,
the Contracts and the Approvals.

 

EXHIBIT “E”

Page 1 of 7



--------------------------------------------------------------------------------

3. Assignee hereby accepts the assignment of the Leases, the Contracts and the
Approvals and agrees to assume and discharge, in accordance with the terms
thereof, (a) all of the obligations thereunder arising from and after the date
hereof.

4. Assignor agrees to indemnify, defend and hold harmless Assignee from and
against any and all claims, damages, liabilities, losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
asserted against or suffered or incurred by Assignee as a result of or in
connection with any liabilities or obligations under the Leases, the Contracts
or the Approvals relating to periods prior to the date hereof. The
indemnification obligation of Assignor set forth herein shall automatically
expire twelve (12) months after the date hereof.

5. In any action to enforce the provisions of this Assignment, the prevailing
party shall be entitled to an award of its attorneys’ fees and costs. This
Assignment may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same Assignment. The terms, covenants and conditions
hereof shall inure to the benefit of and be binding upon the respective parties
hereto, their heirs, executors, administrators, successors and assigns. Any
alteration, change or modification of or to this Assignment, in order to become
effective, must be made in writing and in each instance signed on behalf of each
party to be charged. No provision of this Assignment that is held to be
inoperative, unenforceable or invalid shall affect the remaining provisions, and
to this end all provisions of this Agreement shall be severable. This Assignment
shall be governed by the laws of the State of Missouri.

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first above written.

 

ASSIGNOR:

EBT LIMITED PARTNERSHIP,

a Missouri limited partnership

By:  

Master Realty Properties, Inc.

a Delaware corporation

Its General Partner

  By:         John J. Bennett, President

 

EXHIBIT “E”

Page 2 of 7



--------------------------------------------------------------------------------

ASSIGNEE:

SIR EBT Lofts, LLC, a Delaware limited liability company

By:     Name:     Title:    

 

Exhibit A

   Leases

Exhibit B

   Description of the Property

Exhibit C

   Contracts

Exhibit D

   Approvals

 

EXHIBIT “E”

Page 3 of 7



--------------------------------------------------------------------------------

Exhibit A

Leases

 

EXHIBIT “E”

Page 4 of 7



--------------------------------------------------------------------------------

Exhibit B

Description of Property

LOTS H, I, J AND K, BLOCK 23, MCGEE’S ADDITION, a subdivision in Kansas City,
Jackson County, Missouri, according to the recorded plat thereof.

 

EXHIBIT “E”

Page 5 of 7



--------------------------------------------------------------------------------

Exhibit C

Contracts

 

1.

Jetz Laundry

 

2.

North Kansas City Bureau of Investigation Courtesy Patrol – 12/1/20

 

3.

Deffenbaugh Disposal Service – 8/11/2004

 

4.

Presto X Pest Control Service – 1/4/2005

 

5.

Time Warner Cable and Phone Service – 3/14/2000

 

6.

Energize Electronics Alarm Monitoring Service – 10/5/11

 

7.

Kone Elevator Service – 3/1/2002

 

8.

Embassy Properties Management Agreement – 5/25/2000

 

EXHIBIT “E”

Page 6 of 7



--------------------------------------------------------------------------------

Exhibit D

Approvals

 

1.

Jetz Laundry

 

2.

North Kansas City Bureau of Investigation Courtesy Patrol – 12/1/20

 

3.

Deffenbaugh Disposal Service – 8/11/2004

 

4.

Presto X Pest Control Service – 1/4/2005

 

5.

Time Warner Cable and Phone Service – 3/14/2000

 

6.

Energize Electronics Alarm Monitoring Service – 10/5/11

 

7.

Kone Elevator Service – 3/1/2002

 

8.

Embassy Properties Management Agreement – 5/25/2000

 

EXHIBIT “E”

Page 7 of 7



--------------------------------------------------------------------------------

EXHIBIT “F”

Form of Bill of Sale

BILL OF SALE

Know all men by these presents, that EBT LIMITED PARTNERSHIP, a Missouri limited
partnership (“Grantor”), for and in consideration of the sum of ten dollars and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, does bargain, sell, grant, transfer, assign, and convey to
SIR EBT Lofts, LLC, a Delaware limited liability company (“Grantee”) all of its
right, title, and interest, if any, in and to any and all tangible personal
property owned by Grantor and now at, in or upon or used in connection with the
property commonly known as EBT Lofts, located at 1601 Walnut, Kansas City,
Missouri 64105 (“Property”), and more particularly described on Exhibit A
attached hereto.

Grantor is selling and Grantee is purchasing the Property “AS IS WHERE IS” with
all faults except as provided in that certain Purchase and Sale Agreement and
Joint Escrow Instructions dated as of October __, 2011 between Grantor and
STEADFAST ASSET HOLDINGS, INC., a California corporation.

IN WITNESS WHEREOF, Grantor has executed this Bill of Sale as of the ____ day of
__________________, 20__.

 

EBT LIMITED PARTNERSHIP,

a Missouri limited partnership

By:   Master Realty Properties, Inc.  

a Delaware corporation

Its General Partner

  By:         John J. Bennett, President

EXHIBITS:

A – Legal Description

 

EXHIBIT “F”

Page 1 of 2



--------------------------------------------------------------------------------

Exhibit A

Legal Description

LOTS H, I, J AND K, BLOCK 23, MCGEE’S ADDITION, a subdivision in Kansas City,
Jackson County, Missouri, according to the recorded plat thereof.

 

EXHIBIT “F”

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT “G”

Form of Non-Foreign Certificate

CERTIFICATE OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform SIR EBT Lofts, LLC, a Delaware limited liability company
(“Transferee”), that withholding of tax is not required upon the disposition of
a U.S. real property interest by EBT LIMITED PARTNERSHIP, a Missouri limited
partnership (“Transferor”), the undersigned hereby certifies to Transferee the
following on behalf of Transferor:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. Transferor’s U.S. employer identification number is _____________; and

3. Transferor’s office address is _________________________________________.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury, the undersigned declares that the undersigned has
examined this certification and to the best of the undersigned’s knowledge and
belief it is true, correct and complete, and the undersigned further declares
that the undersigned has authority to sign this document on behalf of
Transferor.

Dated as of ____________________, 2011.

 

EBT LIMITED PARTNERSHIP,

a Missouri limited partnership

By:

 

Master Realty Properties, Inc.

 

a Delaware corporation

Its General Partner

 

By:

       

John J. Bennett, President

 

EXHIBIT “G”

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT “H”

Form of Tenant Notice

____________________, 20__

 

  To:

_____________________________

      

_____________________________

      

_____________________________

      

_____________________________

Re: Notice of Lease Assignment and Transfer of Security Deposit

This letter is to notify you that the property commonly known as EBT Lofts,
1601 Walnut, Kansas City, Missouri 64105 (“Property”) has this date been sold
and the ownership transferred.

In connection with this sale, all of the interest of the lessor under your lease
of space in the Property, together with your security deposit in the amount of
$                , have been transferred to the new owner. You are hereby
notified that, from and after the date hereof and until further notice, all
future payments under your lease should be made payable to “_____________” and
mailed to __________________________. In addition, all questions or other
matters regarding your lease should be directed to the ___________________ at
(            ) ____________________.

Thank you for your cooperation.

 

Very truly yours,

EBT LIMITED PARTNERSHIP,

a Missouri limited partnership

By:

 

Master Realty Properties, Inc.

 

a Delaware corporation

 

Its General Partner

 

By:

       

John J. Bennett, President

 

EXHIBIT “H”

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT “I”

Parking Lease

[to be attached]

 

 

EXHIBIT “I”

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 1

LEASES

 

SCHEDULE 1



--------------------------------------------------------------------------------

SCHEDULE 2

CONTRACTS

 

1.

Jetz Laundry

 

2.

North Kansas City Bureau of Investigation Courtesy Patrol – 12/1/20

 

3.

Deffenbaugh Disposal Service – 8/11/2004

 

4.

Presto X Pest Control Service – 1/4/2005

 

5.

Time Warner Cable and Phone Service – 3/14/2000

 

6.

Energize Electronics Alarm Monitoring Service – 10/5/11

 

7.

Kone Elevator Service – 3/1/2002

 

8.

Embassy Properties Management Agreement – 5/25/2000

 

 

SCHEDULE 2



--------------------------------------------------------------------------------

SCHEDULE 3

APPROVALS

Plans and Specifications dated August 13, 1999

Project Manual prepared by Duncan Architects dated August 13, 1999

Roof Warranty dated March, 2010

Business License issued by the City of Kansas City, Missouri

Pool Operating Permit issued by the City of Kansas City, Missouri

Certificate of Occupancy dated December 26, 2000

Operations and Maintenance Manuals

ALTA Survey dated July 12, 1999

Phase I Environmental Report dated March 23, 1999

 

SCHEDULE 3